            Case 1:21-cv-02412-RA Document 15 Filed 06/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPHERE DIGITAL, LLC

                              Plaintiff,                 Case No. 21-cv-2412 (RA)

              v.

10X MEDIA COMPANY, et al.,

                             Defendants.



      MOTION FOR CONTINUANCE OF INITIAL STATUS CONFERENCE AND
               DEADLINE FOR PARTIES’ JOINT SUBMISSION

       Pursuant to Federal Rule of Civil Procedure 6(b)(1), Plaintiff Sphere Digital, LLC

respectfully requests that the June 18, 2021, deadline for the parties’ submission of a joint letter to

the Court and the June 25, 2021, initial status conference set in the March 26, 2021 Order be

continued. In support of this motion, Sphere Digital states as follows:

       1.      Sphere Digital filed this action on March 19, 2021, against Defendants 10X Media

Company (“10X”) and 10X’s president, Brett Benning (“Benning”). (ECF No. 1.)

       2.      Sphere Digital subsequently effected service on 10X on April 19, 2021, by serving

10X’s registered agent with the civil cover sheet, summons, complaint and exhibits thereto, and

the Court’s March 26, 2021 Order and Notice of Initial Conference. (ECF No. 12.) Sphere Digital

filed proof of service with respect to 10X on April 30, 2021. (Id.)

       3.      10X has not answered or otherwise responded to the complaint, nor has anyone

contacted Sphere Digital or its counsel on behalf of 10Xsince the complaint was served.

       4.      In light of 10X’s failure to respond to the complaint, Sphere Digital intends to seek

a default judgment as to 10X, and is in the process of preparing an appropriate filing in this respect.
              Case 1:21-cv-02412-RA Document 15 Filed 06/17/21 Page 2 of 3




         5.      With respect to Defendant Benning, despite diligent efforts, Sphere Digital has thus

far been unable to effect service of the summons and complaint. In accordance with the Court’s

June 14, 2021 Order, on or before June 21, 2021 Sphere Digital intends to file a motion seeking

an extension of time to serve the summons and complaint on Benning and requesting the Court’s

permission to serve Benning by publication because other means of service have proven

ineffective.

         6.      Because Sphere Digital has not yet been in contact with counsel for either 10X

(which has failed to respond to the properly served complaint) or Benning (whom Sphere Digital

has been unable to serve through ordinary means), good cause exists as to why the parties are

unable to submit by June 18, 2021, the joint letter requested by the Court in its March 26, 2021,

Order.

         7.      Further, while counsel for Sphere Digital is prepared to appear before the Court at

the scheduled initial status conference on June 25, 2021, in light of the lack of response from 10X

and lack of service of Benning, and because Sphere Digital intends to file soon both a motion

seeking to serve Benning by alternative means and a motion for a default judgment at to 10X, good

cause exists to continue the June 25, 2021 initial status conference to a later date.

         WHEREFORE, Sphere Digital respectfully requests that the Court grant the Court

continue the deadline for the parties’ joint letter submission and the initial status conference set in

the Court’s March 26, 2021 Order.




                                                  2
                      Case 1:21-cv-02412-RA Document 15 Filed 06/17/21 Page 3 of 3




          Dated: June 17, 2021

                                                       Respectfully submitted,

                                                       By: /s/ P. Randy Seybold

                                                               P. Randy Seybold (admitted pro hace vice)
Application granted. The initial pre-trial                     VENABLE LLP
conference is hereby adjourned sine die.                       600 Massachusetts Ave NW
SO ORDERED.                                                    Washington, DC 20001
                                                               Tel: 202.344.4000
                                                               Fax: 202.344.8300
                                                               Email: rseybold@venable.com
____________________
Ronnie Abrams, U.S.D.J.                                        Leonard L. Gordon
June 18, 2021                                                  SBN: 5031463
                                                               VENABLE LLP
                                                               1270 Avenue of the Americas
                                                               New York, NY 10020
                                                               Tel: (212) 370-6252
                                                               Fax: (212) 307-5598

                                                               Attorneys for Sphere Digital, LLC




                                              CERTIFICATE OF SERVICE

                 I hereby certify that a copy of the foregoing was sent by first class mail to the registered
          agent for Defendant 10X Media Company and to Defendant Brett Benning, respectively, at the
          addresses listed below.

          10X Media Company
          30 North Gould Street
          Suite 2738
          Sheridan, WY 82801

          Brett Benning
          4400 N. Scottsdale Rd., #9-123
          Scottsdale, AZ 85251


                                                                      /s/ P. Randy Seybold
                                                                      P. Randy Seybold


                                                          3
